Citation Nr: 0905484	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-17 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for claimed bronchial 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2002 to February 
2003. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  Following the Veteran's testimony before the 
undersigned Veterans Law Judge (VLJ) in a video-conference 
hearing in April 2006, the Board remanded the issue on appeal 
for further development of the record in February 2007.


FINDING OF FACT

The Veteran is not shown to have current disability 
manifested by chronic asthma or reactive airway disease 
causally related to her period of active military service.  
Chronic bronchial asthma has not been clinically established.


CONCLUSION OF LAW

The Veteran is not shown to have current disability 
manifested by chronic asthma or reactive airway disease due 
to disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded her a comprehensive 
VA examination addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
her claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the Appeal, most recently in a September 2008 
Supplemental Statement of the Case.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the Veteran of the evidence needed to substantiate her claim 
and assist her in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the March 2007 VCAA letter 
the RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran's February 2002 enlistment examination contained 
no report or indication of any asthmatic disorder or any 
other reactive airway disability.  The accompanying report of 
medical history did indicate an allergy to animal hair.  A 
November 2002 diagnosed the Veteran with seasonal allergic 
rhinitis.  The treatment record indicated that the Veteran 
was using both Claritin and Allegra to treat her allergies.  
The medication decreased her nasal congestion and made it 
easier for her to breathe through her nose.  

A January 2003 orthopedic service treatment record reported 
the Veteran had a previously undocumented history of dyspnea 
on exertion.  The Veteran stated she was afraid she might 
have asthma and did not seek medical attention for fear that 
she would be discharged from service.  On objective testing 
the allergy clinic staff would not make a clear diagnosis of 
asthma because testing was limited by suboptimal efforts by 
the Veteran.  However, it was noted that the findings were 
consistent with reactive airway disease.  A February 2003 
Medical Board Report found that the Veteran had asthma that 
existed prior to service (EPTS).

Subsequent to service, VA treatment records document 
treatment the Veteran received for various disorders.  The 
Veteran asserts that she did not have any asthmatic condition 
prior to her period of service.  Thus, any disability 
manifested by asthma has to be etiologically related to her 
period of service.

A February 2004 VA treatment record indicated a prior medical 
history of questionable asthma/bronchitis (by PTF's 2003).  
In an April 2004 VA general examination, the Veteran denied 
any history of childhood asthma.  She did have 
allergies/rhinitis and used Claritin to control the symptoms.  
She reported the asthma started while she was stationed in 
San Antonio, Texas.  She had intermittent wheezing and cough; 
however, she had no chest pain or cardiovascular symptoms.  
On examination cardiovascular examination showed normal 
regular rhythm and rate.  There were no murmurs, gallops or 
rubs.  She was diagnosed with "asthma - most probably 
exercise induced while stationed in the military."  It was 
further documented that she was on Claritin, which relieved 
her allergic symptoms and did not affect her activities of 
daily living.

For clarification of the record, and to obtain current 
symptoms and a comprehensive opinion, the matter was remanded 
by the Board.  In an August 2008 VA record review and 
examination, the examiner reported that the Veteran did not 
appear to have any respiratory condition prior to entry into 
the service, other than allergic rhinitis.  Further, the 
examiner reported that the Veteran did not objectively 
develop or demonstrate asthma during her brief military 
service.  The examiner noted that the service medical records 
did not show any documentation of health care visits for 
breathing difficulties until January 2003 when she was sent 
for testing following a syncopal episode during physical 
training.  The Veteran was rehabbing a foot disability and 
was trying to exert herself excessively to get back into 
shape.  The examiner found this was inconsistent with an 
assessment of reactive airways or asthma; but rather, 
resembled hyperventilation-induced syncope and deconditioned 
over-exertion.  Overall, the diagnosis of reactive airways or 
asthma was never definitively confirmed objectively.

Since service the Veteran had not required treatment for 
asthma.  She denied having breathing difficulties during 
usual activities, at night or during physical exercise.  No 
abnormalities were noted during objective examination.  The 
examiner concluded that the Veteran did not have chronic 
asthma or reactive airway disease now or in the past before, 
during or after military service.

Given its review of the record, the Board finds that service 
connection for asthma is simply not warranted.  In this 
regard, the Board notes that the Veteran is not shown to have 
a current disability manifested by asthma or reactive airway 
disease related to her period of service.  

The only other evidence of record supporting the Veteran's 
claims are her various lay statements and hearing testimony.  
While the Veteran is certainly competent to report symptoms 
capable of lay observation, she has not been shown to possess 
the requisite medical training or credentials needed to 
render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, her lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in or aggravated by service.  In this case, the 
evidence of record simply fails to show evidence of a current 
disability causally related to an event or incident of the 
Veteran's period of service.  Chronic bronchial asthma is not 
clinically established by the comprehensive evidence of 
record.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue on 
appeal because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the 
appeal is denied.


ORDER

Service connection for bronchial asthma is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


